UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6838



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LINWOOD LEE RUFFIN, a/k/a Lenny,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CR-99-24-A, CA-02-399-A)


Submitted:   July 16, 2003                 Decided:   July 28, 2003


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Lee Ruffin, Appellant Pro Se. Sonya LaGene Sacks, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Linwood Lee Ruffin seeks to appeal the district court’s order

and judgment denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     An appeal may not be taken to this court from the

final order in a proceeding under § 2255 unless a circuit justice

or   judge    issues   a   certificate     of   appealability.     28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000); see Miller-El v. Cockrell, 537 U.S. 322

(2003).      We have independently reviewed the record and conclude

that Ruffin has not satisfied that standard.           Accordingly, we deny

a certificate of appealability and dismiss the appeal.                   See 28

U.S.C. § 2253(c) (2000).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and    argument   would     not    aid   the

decisional process.




                                                                       DISMISSED




                                      2